FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed December 21, 2020.  Claims 1, 3, 7, and 9 have been amended, claims 2, 4-6, 8, 10 and 15-16 have been canceled, and claims 17-20 have been added. It is noted that all prior rejections of claims 2, 4-6, 8, 10 and 15-16 are moot in view of the cancellation of those claims.  Claims 1, 3, 7, 9 and 17-20 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action: 
The rejections of claims under 35 USC 112(b), in view of applicant’s clarifying amendments (although the claims remain indefinite for the reasons given below); and
The rejection of claims under 35 USC 102, in view of the amendment of the claims to require determining effectiveness based on specific ratio thresholds and altering treatment of at least some patients based on such ratios (claims 1, 3, 17 and 18), or to require determining ratios and adjusting dosages based on specific ratio thresholds in at least some patients (claims 7, 9, 19, and 20). 
Claims 1, 3, 7, 9 and 17-20 are now rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim interpretation
With regard to the language “determining a ratio...in the intestine of the patient by analyzing the intestinal flora of the patient” in each of the independent claims, it is noted that this language has been interpreted as being practiced on the previously referenced intestinal flora of the “intestinal flora sample” referenced in the preceding method step, given that the claim recites “the intestinal flora” as opposed to simply “intestinal flora”.  
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 3, 7, 9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17, and 3 and 18, are indefinite over the recitation in each of the independent claims (claims 1 and 3) of the language “method for treating a patient undergoing Kampo medical care comprising administering a dosage of Daikenchuto....”, as it is unclear how the language “undergoing Kampo medical care comprising administering a dosage of Daikenchuto” limits the claims.  First, it is not clear whether this language requires that the patient of the claims has already been given a dosage of Daikenchuto, or whether such administering does not apply, e.g., in instances when the patient sample ratio indicates that Daikenchuto will be “less effective”, such that the 

Claims 7 and 19 are indefinite over the recitation of “the step (a)” in claim 7.  As there is nothing referenced as “(a)” or “step (a)” in the claim, there is insufficient antecedent basis for this term in the claim, and it unclear what is encompassed by the reference to “the step (a)”.

Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 3, 7, 9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to claims 1, 3, 17 and 18, it is reiterated that these claims are indefinite for the reasons given above, and that while the claims do appear to require administering alternative Kampo preparations to some types of subjects, the claims also appear to encompass embodiments in which no actual administering/treating occurs, but in which intestinal flora samples are obtained and tested, with resulting ratios being compared to threshold values.  Such comparisons may be performed in the human mind, and are thus abstract ideas (i.e., a type of judicial exception); this rejection applies to the claims to extent that no actual “administering” based on the determined ratios is performed.
With regard to claims 7, 9, 19, and 20, it is reiterated that these claims are also indefinite for the reasons given above, and similarly appear to encompass some embodiments in which a comparison to ratios is required, but in which no further action is taken following such a comparison.  The comparisons of the claims are abstract and may be performed in the human mind, such that these embodiments of the claims are 
These judicial exceptions (JEs) are not integrated into a practical application because the only active steps clearly required by each of the independent claims constitutes obtaining and analyzing intestinal flora to obtain data/information for use in a mental comparison; this routine data-gathering constitutes a type of insignificant extrasolution activity, rather than integration of a JE.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the obtaining and analyzing of the intestinal flora that characterizes the microbiome of a patient was well-understood, routine and conventional in the art as of the effective filing date of the claimed invention (as is exemplified by, e.g., the teachings of Hasebe et al, previously discussed).  With further regard to dependent claims 17-20, these claims are further limiting only of the types of samples employed in well-understood, routine and conventional steps (such that nothing is added which constitutes something “significantly more” than a JE, or which achieves integration into a practical application).  While it is noted that this would not be the case if the claims clearly required an active administering of the determined appropriate type of Kampo preparation (claims 1 and 3 and dependent claims), or of the determined appropriate dosage/adjusted dosage (claims 7 and 9 and dependent claims), the claims under consideration are presently too unclear to be interpreted as requiring such active treating/administering steps, and thus encompass embodiments that render the claims patent ineligible.
With regard to the prior rejection of claims under 35 USC 101, the reply of December 21, 2020 traverses the rejection on the grounds that the amendments to the claims have overcome the rejection (Reply page 7).  This argument is not persuasive because the claims under consideration continue to embrace embodiments that are patent ineligible, as discussed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634